DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Pub. No.: US 2011/0261151 A1; hereinafter Wang) in view of Lia et al (Pub. No.: US 2004/0257433 A1; hereinafter Lia).
               Consider claims 1, 4, and 5, Wang clearly shows and discloses a video image processing method, a video image processing apparatus, and a conference system comprising: a first terminal that is configured to transmit and receive video image data acquired at a site of a first conference system (paragraphs: 0045); a second terminal that is configured to transmit and receive video image data acquired at a site of a second conference system (paragraphs: 0045-0046 and fig. 1); and a relay unit that is configured to mutually transfer data between the first terminal and the second terminal, transmit first video image data to the second terminal, and transmit second video image data to the first terminal (paragraphs: 0045, and 0047-0048, MCU read on the relay unit), wherein the relay unit is configured to transmit only a combined video image of video images at respective sites of the first conference system to the second terminal Wang does not specifically disclose another example for transmit a video image sent from the second terminal to the first terminal as the second video image data. 
                In the same field of endeavor, Lia clearly specifically disclose another example for c transmit a video image sent from the second terminal to the first terminal as the second video image data (paragraph 0006-0007, 0034, 0052-0055, and fig. 4, fig. 6A-fig. 6C, fig. 7A-fig. 7C, and fig.10 – fig.12).
                Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Lia into teaching of Wang for the purpose of adjusting the transmitting video image based on video image data (abstract).   
               
               Consider claim 2, Wang and Lia clearly show the system, wherein the first terminal is configured to transmit a combined video image obtained by combining video images at a plurality of sites of the first conference system to a third terminal provided at each site of the first conference system, and  37when data is transferred to the second terminal by the relay unit, transmit the video image of the second video image data sent from the relay unit to the third terminal of the first conference system (Wang: paragraph 0006-0007, 0034, 0052-0055, and fig. 4, fig. 6A-fig. 6C, fig. 7A-fig. 7C, and fig.10 – fig.12).
               Consider claim 3, Wang and Lia clearly show the system, wherein the second terminal is configured to transmit a video image at an own site of the second terminal of the second conference system to a fourth terminal provided at another site of the second conference system, and when data is transferred to the first terminal by the relay unit, combine the video image of the first video image data sent from the relay unit and the video image at the own site of the second terminal to display the combined video image on a display unit and 
                           
Conclusion                 
          
           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656